DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed September 16th, 2021 have been entered.  Claims 1, 6, and 17-20 have been amended.  No new claims have been added.  Claim 5 has been cancelled.  Thus, claims 1-4 and 6-20 are currently pending.

Response to Arguments
Applicant's arguments filed September 16th, 2021—specifically those directed to the limitation of “wherein the guidance valve comprises a convex surface exposed to the intraocular pressure and the intraocular pressure pushes the convex surface against the surgical instrument to limit equalization between the intraocular pressure and the ambient pressure when the surgical instrument utilizes the trocar cannula to access the interior of the eye”—have been fully considered but they are not persuasive.  Applicant argues that Di Nardo (US 20090234294) does not disclose, teach, or suggest at least the limitation set forth above; rather, Applicant is interpreting Di Nardo to teach surface (20b) as a concave surface.  The Examiner respectfully disagrees.  Absent a definition of the terms “convex” or “concave” in the disclosure, the Examiner, under Broadest Reasonable Interpretation (BRI), is interpreting the term “convex” to mean “curved or rounded outward like the exterior of a sphere or circle” (see Merriam-Webster); additionally, the Examiner 
Reference Figure 1: Annotated Di Nardo FIG. 1

    PNG
    media_image1.png
    430
    518
    media_image1.png
    Greyscale

	The Applicant further argues that Scheller does not disclose, teach, or suggest at least the limitation set forth above.  The Examiner agrees; however, Di Nardo in view of Scheller still teaches all of the claimed limitations—see below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Nardo et al. (US 20090234292 A1).

Regarding claim 1, Di Nardo teaches (see FIG. 1-5B):
An apparatus for use in ocular surgery (see Abstract), comprising:
a trocar cannula (see FIG. 1, trocar: 1) with a penetrating portion at a distal end (see FIG. 1, cannula: 10 and cylindrical opening: 12) and a receiving portion at a proximal end (see FIG. 1, flange: 11 and receiving opening: 15), the penetrating portion (10, 12) configured to extend into an interior of an eye (“The cannula 10 is inserted into the eye via an incision in the eye,” see p. [0019]), the trocar cannula (1) configured for providing a surgical instrument (see FIG. 2, instrument: 3) with access to the interior of 
a guidance valve (see FIG. 1, seal: 2) in the receiving portion (11, 15) shaped to guide alignment of at least one portion of the surgical instrument (3) with the entry axis of the trocar cannula (1) (see FIG. 1-2; p. [0024]; axes 19, 29, and 39 are all in axial alignment), wherein the guidance valve (2) limits equalization between an intraocular pressure of the eye and an ambient pressure external to the eye when the surgical instrument (3) utilizes the trocar cannula (1) to access the interior of the eye (see p. [0025] discussing how the seal membrane 21 and the seal opening 22 can withstand intraocular pressure, which acts on the seal membrane 21 from the lower section 20b to maintain a sealing action; see also p. [0042], p. [0046], and FIG. 2);
wherein the guidance valve (2) comprises a convex surface (see Reference Figure 1 above, lower section: 20b of instrument opening: 20, which merges into seal membrane: 21, see p. [0033]) exposed to the intraocular pressure and the intraocular pressure pushes the convex surface (20b) against the surgical instrument (3) to limit equalization between the intraocular pressure and the ambient pressure when the surgical instrument (3) utilizes the trocar cannula (1) to access the interior of the eye (see p. [0025] seal membrane 21 can withstand an intraocular 

Regarding claim 2, Di Nardo teaches:
The apparatus of claim 1, wherein the guidance valve (2) comprises a cylindrical hollow (see FIG. 1, upper section: 20a of instrument opening: 20 surrounded by bevel: 25) that decreases in diameter toward the distal end (see FIG. 1, distal end comprises seal membrane: 21; see also p. [0028] and [0033]) to guide alignment of the surgical instrument (3) with the entry axis of the trocar cannula (10) (see FIG. 1-2; p. [0024]; axes 19, 29, and 39 are all in axial alignment).

Regarding claim 3, Di Nardo teaches:
The apparatus of claim 1, wherein the guidance valve (2) comprises a concave surface (see Reference Figure 1 above, upper section: 20a of instrument opening: 20 comprising: concave rounding: 24 adjoined by bevel 25, which merges into seal membrane 21) exposed to the ambient pressure, the concave surface (20a) shaped to guide axial alignment of the surgical instrument (3) with the trocar cannula (1) (see p. [0024] and [0042]).

Regarding claim 6, Di Nardo teaches:
The apparatus of claim 1, wherein the intraocular pressure causes the convex surface (20b) to limit equalization between the intraocular pressure of the eye and the ambient pressure external to the eye when the 

Regarding claim 9, Di Nardo teaches:
The apparatus of claim 1, wherein the guidance valve (2) comprises silicon shaped to guide axial alignment of the surgical instrument (see FIG. 3, instrument: 4) with the trocar cannula (1) (see FIG. 3; see also p. [0035] seal 2 is made from a silicone polymer, and p. [0045] instrument 4 is pushed along its center axis into the trocar 1 and seal 2).

Regarding claim 10, Di Nardo teaches:
The apparatus of claim 1, wherein a distance from the guidance valve (2) to the axis of the trocar cannula (1) decreases toward the distal end (see FIG. 1, distal end comprises seal membrane: 21; see also p. [0028] and [0033]) to guide axial alignment of the surgical instrument (3) with the trocar cannula (10) (see FIG. 1-2; p. [0024]; axes 19, 29, and 39 are all in axial alignment).

Regarding claim 11, Di Nardo teaches:
The apparatus of claim 1, the guidance valve (2) comprising an opening (see FIG. 1, seal opening: 22) that conforms to surgical instruments (3, 4) passed therethrough to limit equalization between the intraocular pressure 

Regarding claim 12, Di Nardo teaches:
The apparatus of claim 11, wherein the opening (22) comprises one or more slits in a membrane (see FIG. 4a-4b; p. [0025-0026]).

Regarding claim 13, Di Nardo teaches:
The apparatus of claim 1, wherein the guidance valve (2) comprises an opening (22) that conforms to create a seal between the guidance valve (2) and the surgical instrument (3) (see FIG. 2) to limit equalization between the intraocular pressure and the ambient pressure when the surgical instrument (3) utilizes the trocar cannula (1) to access the interior of the eye (see p. [0025] discussing how seal opening 22 is shaped to withstand an intraocular pressure acting on lower section 20b and maintain sealing action; see also p. [0042] discussing the leak-tight contact that arises between the seal opening and the instrument).


Regarding claim 14, Di Nardo teaches:
The apparatus of claim 1, wherein the intraocular pressure pushes the guidance valve (2) against the surgical instrument (3) to limit equalization between the intraocular pressure and the ambient pressure when the surgical instrument utilizes the trocar cannula (1) to access the interior of the eye (see p. [0025] discussing how seal 2 can withstand an intraocular pressure pushing on convex surface 20b and maintain sealing action; see also p. [0042] discussing the leak-tight contact that arises between the seal and the instrument).

Regarding claim 15, Di Nardo teaches:
The apparatus of claim 1, wherein the guidance valve (2) comprises a funnel shaped to guide axial alignment of the surgical instrument (3) with the trocar cannula (1).
	As seen in FIG. 2-3 and discussed in p. [0047], instrument opening (20) takes on a funnel shape as seal membrane (21) is accessed by a surgical instrument (3, 4), wherein the slit or slits of the seal opening (22) extend substantially perpendicular to the surface of the seal membrane (21) and parallel to center axes (19, 29).

Regarding claim 17, Di Nardo teaches:
A method, comprising:
guiding alignment of at least one portion of a surgical instrument (see FIG. 2, instrument: 3) with the entry axis (see FIG. 1, center axis: 19, 29) of a trocar cannula (see FIG. 1, trocar: 1) (see p. [0024]), the trocar cannula 
providing the surgical instrument (3) with access to an interior of an eye via the penetrating portion (10, 12) (see p. [0019]), wherein the access (10, 12) is along the entry axis of the trocar cannula (1) (see p. [0021]); and
limiting equalization between an intraocular pressure of the eye and an ambient pressure external to the eye when the surgical instrument (3) utilizes the trocar cannula (1) to access the interior of the eye (see p. [0025] discussing how the seal membrane 21 and the seal opening 22 can withstand intraocular pressure, which acts on the seal membrane 21 from the lower section 20b, to maintain a sealing action; see also p. [0042], p. [0046], and FIG. 2);
wherein the guidance valve (2) comprises a convex surface (see Reference Figure 1 above, lower section: 20b of instrument opening: 20, which merges into seal membrane: 21, see p. [0033]) exposed to the intraocular pressure and the intraocular pressure pushes the convex surface (20b) against the surgical instrument (3) to limit equalization between the intraocular pressure and the ambient pressure when the surgical instrument (3) utilizes the trocar cannula (1) to access the interior 

Regarding claim 18, Di Nardo teaches:
The method of claim 17, wherein the guidance valve (2) comprises a cylindrical hollow (see FIG. 1, upper section: 20a of instrument opening: 20 surrounded by bevel: 25) that decreases in diameter toward the distal end (see FIG. 1, distal end comprises seal membrane: 21; see also p. [0028] and [0033]) to guide alignment of the surgical instrument (3) with the entry axis of the trocar cannula (10) (see FIG. 1-2; p. [0024]; axes 19, 29, and 39 are all in axial alignment).

Regarding claim 19, Di Nardo teaches:
The method of claim 17, wherein the guidance valve (2) comprises a concave surface (see Reference Figure 1 above, upper section: 20a of instrument opening: 20 comprising: concave rounding: 24 adjoined by bevel 25, which merges into seal membrane 21) exposed to the ambient pressure, the concave surface (20a) shaped to guide axial alignment of the surgical instrument (3) with the trocar cannula (1) (see p. [0024] and [0042]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Nardo et al. (US 20090234292 A1), as applied to claims 1 and 17 above, and further in view of Scheller et al. (US 9925326 B2).

Regarding claim 4, Di Nardo discloses the claimed invention substantially as claimed, as set forth above in claim 1.  Di Nardo further teaches: the guidance valve (2) is shaped to guide axial alignment of the surgical instrument (3) when the surgical instrument (3) utilizes the trocar cannula (1) to access the interior of the eye (see FIG. 1-2; p. [0024]).  However, Di Nardo does not explicitly disclose: the at least one portion of the surgical instrument comprises a soft tip of a cannula.  Scheller, in the same field of endeavor, teaches a cannula ingress system for an ophthalmic surgical procedure (see Abstract) comprising a surgical instrument (see FIG. 3B, assembled instrument: 300) including a soft tip (see FIG. 3B, membrane removing tip: 240) of a cannula (see FIG. 3B, hypodermic tube: 230) (see Col. 4, Lines 34-40 discussing how tip 240 may be manufactured from silicone, which is well known in the art as a soft-tip material for cannula tips).



Regarding claims 7-8, Di Nardo discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Di Nardo does not explicitly disclose: the surgical instrument comprises a flexible tip and a cannula.  Scheller, in the same field of endeavor, teaches a cannula ingress system for an ophthalmic surgical procedure (see Abstract) comprising a surgical instrument (see FIG. 3B, assembled instrument: 300) including a flexible tip (see FIG. 3B, membrane removing tip: 240; see Col. 4, Lines 34-40 discussing how tip 240 may be manufactured from silicone, which is well known in the art as a flexible material) and a cannula (see FIG. 3B, hypodermic tube: 230; see Col. 4, Lines 23-32).
It would have been obvious to one of ordinary skill in the art to have modified the device of Di Nardo to incorporate the teachings of Scheller to substitute the surgical instrument taught by Di Nardo with the surgical instrument taught by Scheller, wherein the surgical instrument comprises a flexible tip and a cannula, for the purpose of 

Regarding claim 16, Di Nardo discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Di Nardo does not explicitly disclose: the trocar cannula comprises a valved trocar cannula.  Scheller, in the same field of endeavor, teaches a cannula ingress system for an ophthalmic surgical procedure (see Abstract) comprising a valved trocar cannula (see FIG. 10A-10E, valved cannula: 1050).
It would have been obvious to one of ordinary skill in the art to have modified the device of Di Nardo to incorporate the teachings of Scheller to substitute the trocar cannula taught by Di Nardo with the valved trocar cannula taught by Scheller, for the purpose of maintaining intraocular pressure between a surgical instrument and the trocar cannula during a surgical procedure (see Scheller, Col. 17, Lines 8-11).

Regarding claim 20, Di Nardo discloses the claimed invention substantially as claimed, as set forth above in claim 17.  Di Nardo further teaches: the guidance valve (2) is shaped to guide axial alignment of the surgical instrument (3) when the surgical instrument (3) utilizes the trocar cannula (1) to access the interior of the eye (see FIG. 1-2; p. [0024]).  However, Di Nardo does not explicitly disclose: the at least one portion of the surgical instrument comprises a soft tip of a cannula.  Scheller, in the same field of endeavor, teaches a cannula ingress system for an ophthalmic surgical procedure (see Abstract) comprising a surgical instrument (see FIG. 3B, assembled instrument: 300) 
It would have been obvious to one of ordinary skill in the art to have modified the device of Di Nardo to incorporate the teachings of Scheller to substitute the surgical instrument taught by Di Nardo with the surgical instrument taught by Scheller, wherein the surgical instrument comprises a soft tip of a cannula, in order to use the guidance valve taught by Di Nardo to keep the soft tip straight when the surgical instrument utilizes the trocar cannula to access the interior of the eye, for the purpose of preventing kinks within the soft tip of the cannula.  This modification of using a surgical instrument with a soft tip cannula would also minimize the possibility of traumatic optic neuropathy or blindness during ocular surgery.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783